Title: To John Adams from Edward Hill, 4 September 1774
From: Hill, Edward
To: Adams, John


     
      Sir
      Boston August September 4th. 1774
     
     I wrote you a fortnight ago by Mr. Sullivan, since which almost every day has produced some new matter of joy to the friends of Liberty. The proceedings of the people at Salem Cambridge and other places—the resignation of many of the new Councillors—the behaviour of both juries at the Superior Court held here the last week; are some of the most important. I had proposed to send you a very particular account of these and to touch upon all the rest but Mr. Tudor having inform’d me that he has wrote you all the news, I think it unnecessary.
     All the actions for trial both the continued actions and the new entries were continued of Course to the next term for want of Juries. I entered all the Complaints and had judgment affirmed and shall take out the executions immediately. Mr. S. Quincy who appeared in the case of McCobb vs Gridley which was defaulted, entered his appeal by which I was prevented entering a Complaint. There were several other actions in the same predicament; all of which were continued for Advisement. I fil’d a Complaint how ever with the Clerk as I did not know whether it could be done at the next term if the Court should determine that the appeal was void. In the Case of Jackson vs Quincy the Plaintiff being dead I got a Gentleman to move that the Executor might come in and prosecute—and a minute was made accordingly. Mr. J. Quincy press’d very hard that the Case of Hallowell and Reeve might come on to be heard in Chancery I think. Mr. B Gridley opposed the motion for you and the Court continued it for this reason that it being a law matter and assigned for the second week it would be unfair to go on at that time in the absence of both the party and his Attorney.
     There was but one Argument during the Session which was in the Case of Gregg vs Dumas esqr. Many people were disappointed that the Bar did not refuse to go on with any Business. An Advertisement was posted up at the Court house threatning death to any one of the Bar who should appear at Court to do any Business. One of those was posted upon the Door of the Offices of both the Quincys.
     I cannot omit mentioning that I was present when the People assembled at Cambridge; and never saw men who appear’d so determined to pursue the measures they had plan’d. They were dress’d just as they are at work. Every man appeared as composed as if they were at a funeral. I saw many among them whom I should judge were 60 and 70 years of age.
     Mr. Mifflin of Phila. in a letter dated 27th Ulto. received last night writes my father that the Gentlemen were arrived from So. Carolina and New Hampshire and that the Gentlemen from this place were expected that night.
     I spent last Sabbath at Braintree with Mr. Trumbull who expects to leave us in a few days; Mrs. Adams will write you by this Conveyance.
     The following are the names of those of the Council who took the oaths but have since refused—(Voluntarily) A. Oliver Esq., Colo. Watson, Isaac Winslow, Jos. Lee, Saml. Danforth, J. Simpson, T. Hutchinson junr.—(by compulsion) Timo. Paine, A. Willard, Thos. Oliver. Messrs. Lee and Danforth were obliged to declare their having resigned in person to the Body at Cambridge — it is expected that not one will hold out a week longer.
     
      I remain with much respect, yr. most obed. Servt.,
      EDW. Hill
     
    